Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated January 28, 2022.   A series of interviews were held in this case beginning on May 11, 2022 to discuss both §§101 and 103.  Following the interview on May 11, 2022, the Examiner agreed to proposed certain amendments that could place the application in condition for allowance.  A proposed amendment was provided, discussed, and modified in subsequent interviews.   
	Following a subsequent search, agreement was reached on amended, allowable claims on May 19, 2022.   On that date, Applicant’s attorney, Allan Braxdale, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1, 3 – 14, and 16 - 20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  Claims 2 and 15 are cancelled herein.
	A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Allan Braxdale, Applicant’s Attorney of Record, on May 19, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
	
1.	(Currently Amended)  A machine learning system for utilizing a trained machine learning model to predict returns for traded assets based on training of the machine learning model using historical news articles and historical returns data, the system comprising:
a communication interface configured to receive, from one or more data sources, the historical news articles and the historical returns data corresponding to one or more traded assets;
a memory storing [[a]]the machine learning model that predicts returns for traded assets based on sentiment of one or more current news articles and correlations between sentiment and returns derived through training of the machine learning model using the articles and historical returns data for a plurality of traded assets; and
one or more processors communicatively coupled to the memory, the one or more processors configured to:
	compile a training dataset comprising historical data, the historical data comprising the historical news articles and the historical returns data corresponding to one or more traded assets, wherein each of the historical news articles relates to a particular traded asset during a pre-defined period of time and comprises textual data in the form of natural language text;
	train the machine learning model based on the training dataset, wherein the training comprises:
	pre-processing the textual data of at least a portion of the historical news articles using natural language processing to produce training data configured to be input into the machine learning model, the natural language processing comprising normalization, stemming, lemmatization, and tokenization of the textual data; 
	extracting words carrying sentiment information from each of the historical news articles based on based on the historical returns data;
	configuring a first estimator with a set of words carrying sentiment information based on the words extracted from each of the historical news articles, wherein the set of words carrying sentiment information comprise words carrying positive sentiment and words carrying negative sentiment; 
	analyzing the set of words carrying sentiment information for each of the historical news articles and the historical returns data using a multi-topic model to identify correlations between each word in the set of words carrying sentiment information and positive returns and correlations between each word in the set of words carrying sentiment information and negative returns, wherein positive returns correspond to a first topic of the multi-topic model and negative returns correspond to a second topic of the multi-topic model; and
	configuring a second estimator based on the identified correlations between each word in the set of words carrying sentiment information and positive returns or negative returns, wherein configuration of the second estimator enables the second estimator to assign a higher probability to word frequencies that co-occur with positive returns based on the correlations identified between each word in the set of words and positive returns based on the historical return data and to assign a lower probability to word frequencies that co-occur with negative returns based on the correlations identified between each word in the set of words and negative returns based on the historical return data;
	receive a first data set associated with a first traded asset, the first data set comprising textual data in the form of natural language data from one or more current news articles regarding the first traded asset;
	execute the trained machine learning model against the one or more current news articles of  sentiment score for the first traded asset, wherein executing the machine learning model comprises:[[;]]
		pre-processing the first data set using the natural language processing to generate a second data set;
		processing the second data set using the first estimator to extract one or more features from the second data set, where the one or more extracted features include sentiment information for the first traded asset based on the one or more current news articles, wherein the one or more extracted features include a first set of words carrying sentiment information; and
		generating, by the second estimator, the sentiment[[a]] score for the first traded asset based on correlations between the first set of words carrying sentiment information and positive returns or negative returns;
	determine one or more trading actions for the first traded asset based on the sentiment score; and
	execute the one or more trading actions for the first traded asset.

2.	(Canceled)  

3.	(Currently Amended)  The machine learning system of claim 1, wherein the normalization comprises one or more processes selected from the group consisting of: removal of punctuation, removal of stop words, and removal of spaces

4.	(Currently Amended)  The machine learning system of claim 1, wherein  set of words.

5.	(Currently Amended)  The machine learning system of claim 1, wherein one the or more processors are configured to



determine a freshness or staleness of the one or more current news articles, wherein the sentiment score for the first traded asset accounts for the freshness or staleness of the one or more current news articles.

6.	(Currently Amended)  The machine learning system of claim 1, where the one or more processors are configured to:




receive additional current news articles associated with one or more additional traded assets;
execute the trained machine learning model against the additional current news articles to generate sentiment scores for each of the one or more additional traded assets;
determine trading actions for the one or more additional traded assets based on the sentiment scores generated based on the additional current news articles; and
execute at least one trading action of the trading actions for the one or more additional traded assets.  

7.	(Currently Amended)  The machine learning system of claim 1, where the one or more trading actions comprises: 
forming a first portfolio comprising [[a]]the first traded asset and a second traded asset; and
executing at least one additional trading action of the one or more trading actions on the first portfolio in a first time frame.

8.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for utilizing a trained machine learning model to predict returns for traded assets based on training of the machine learning model using historical news articles and historical returns data, the operations comprising:




receiving, from one or more data sources, the historical news articles and the historical returns data;
storing the machine learning model in a memory device, wherein the machine learning model predicts returns for traded assets based on sentiment of one or more current news articles and correlations between sentiment and returns derived through training of the machine learning model using the historical news articles and historical returns data for a plurality of traded assets; and
compiling a training dataset comprising historical data, the historical data comprising the historical news articles and the historic returns data corresponding to one or more traded assets, wherein each of the historical news articles relates to a particular traded asset during a pre-defined period of time and comprises textual data in the form of natural language text;
training the machine learning model based on the training dataset, wherein the training comprises:
	pre-processing the textual data of at least a portion of the historical news articles using natural language processing to produce training data configured to be input into the machine learning model, the natural language processing comprising normalization, stemming, lemmatization, and tokenization of the textual data; 
	extracting words carrying sentiment information from each of the historical news articles based on based on the historical returns data;
	configuring a first estimator with a set of words carrying sentiment information based on the words extracted from each of the historical news articles, wherein the set of words carrying sentiment information comprise words carrying positive sentiment and words carrying negative sentiment; 
	analyzing the set of words carrying sentiment information for each of the historical news articles and the historical returns data using a multi-topic model to identify correlations between each word in the set of words carrying sentiment information and positive returns and correlations between each word in the set of words carrying sentiment information and negative returns, wherein positive returns correspond to a first topic of the multi-topic model and negative returns correspond to a second topic of the multi-topic model; and
	configuring a second estimator based on the identified correlations between each word in the set of words carrying sentiment information and positive returns or negative returns, wherein configuration of the second estimator enables the second estimator to assign a higher probability to word frequencies that co-occur with positive returns based on the correlations identified between each word in the set of words and positive returns based on the historical return data and to assign a lower probability to word frequencies that co-occur with negative returns based on the correlations identified between each word in the set of words and negative returns based on the historical return data;
receiving a first data set associated with a first traded asset, the first data set comprising textual data in the form of natural language data from one or more current news articles regarding the first traded asset;
executing the trained machine learning model against the one or more current news articles of the first data set to generate a sentiment score for the first traded asset, wherein executing the machine learning model comprises:
	pre-processing the first dataset using the natural language processing to generate a second data set;
	processing the second data set using the first estimator to extract one or more features from the second data set, where the one or more extracted features include sentiment information for the first traded asset based on the one or more current news articles, wherein the one or more extracted features include a first set of words carrying sentiment information; and
	generating, by the second estimator, the sentiment score for the first traded asset based on correlations between the first set of words carrying sentiment information and positive returns or negative returns;
determining one or more trading actions for the first traded asset based on the sentiment score; and
executing the one or more trading actions for the first traded asset.

9.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 8, normalization comprises and removal of spaces

10.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 8, where  set of words.

11.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 8, where the operations further comprising:
determining a freshness or staleness of the one or more current news articles, wherein the sentiment score for the first traded asset accounts for the freshness or staleness of the one or more current news articles.





12.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 8, the operations further comprising:
receive additional current news articles associated with one or more additional traded assets;
execute the trained machine learning model against the additional current news articles to generate sentiment scores for each of the one or more additional traded assets;
determine trading actions for the one or more additional traded assets based on the sentiment scores generated based on the additional current news articles; and
execute at least one trading action of the trading actions for the one or more additional traded assets.







13.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 8, wherein the one or more actions for the first traded asset include forming a first portfolio comprising [[a]]the first traded and one or more additional 

14.	(Currently Amended)  A method for utilizing a trained machine learning model to predict returns for traded assets based on training of the machine learning model using historical news articles and historical returns data, the method comprising:




receiving, via a communication interface, the historical news articles and the historical returns data from one or more data sources;
storing the machine learning model in a memory, wherein the machine learning predicts returns for traded assets based on sentiment of one or more current news articles and correlations between sentiment and returns derived through training of the machine learning model using the historical news articles and historical returns data for a plurality of traded assets; and
compiling a training dataset comprising historical data, the historical data comprising the historical news articles and the historical returns data corresponding to one or more traded assets, wherein each of the historical news articles relates to a particular traded asset during a pre-defined period of time and comprises textual data in the form of natural language text;
training the machine learning model based on the training dataset, wherein the training comprises:
	pre-processing the textual data of at least a portion of the historical news articles using natural language processing to produce training data configured to be input into the machine learning model, the natural language processing comprising normalization, stemming, lemmatization, and tokenization of the textual data; 
	extracting words carrying sentiment information from each of the historical news articles based on based on the historical returns data;
	configuring a first estimator with a set of words carrying sentiment information based on the words extracted from each of the historical news articles, wherein the set of words carrying sentiment information comprise words carrying positive sentiment and words carrying negative sentiment; 
	analyzing the set of words carrying sentiment information for each of the historical news articles and the historical returns data using a multi-topic model to identify correlations between each word in the set of words carrying sentiment information and positive returns and correlations between each word in the set of words carrying sentiment information and negative returns, wherein positive returns correspond to a first topic of the multi-topic model and negative returns correspond to a second topic of the multi-topic model; and
	configuring a second estimator based on the identified correlations between each word in the set of words carrying sentiment information and positive returns or negative returns, wherein configuration of the second estimator enables the second estimator to assign a higher probability to word frequencies that co-occur with positive returns based on the correlations identified between each word in the set of words and positive returns based on the historical return data and to assign a lower probability to word frequencies that co-occur with negative returns based on the correlations identified between each word in the set of words and negative returns based on the historical return data;
receiving a first data set associated with a first traded asset, the first data set comprising textual data in the form of natural language data from one or more current news articles regarding the first traded asset;
executing the trained machine learning model against the one or more current news articles of the first data set to generate a sentiment score for the first traded asset, wherein executing the machine learning model comprises:
	pre-processing the first dataset using the natural language processing to generate a second data set;
	processing the second data set using the first estimator to extract one or more features from the second data set, where the one or more extracted features include sentiment information for the first traded asset based on the one or more current news articles, wherein the one or more extracted features include a first set of words carrying sentiment information; and
	generating, by the second estimator, the sentiment score for the first traded asset based on correlations between the first set of words carrying sentiment information and positive returns or negative returns;
determining one or more trading actions for the first traded asset based on the sentiment score; and
executing the one or more trading actions for the first traded asset.

15.	(Canceled)  

16.	(Currently Amended)  The method of claim 14, wherein the normalization comprises one or more processes selected from the group consisting of: removal of punctuation, removal of stop words, and removal of spaces

17.	(Currently Amended)  The method of claim 14, wherein  of words.

18.	(Currently Amended)  The method of claim 14, further  comprising: 
determining a freshness or staleness of the one or more current news articles, wherein the sentiment score for the first traded asset accounts for the freshness or staleness of the one or more current news articles.





19.	(Currently Amended)  The method of claim 14, further comprising:
receive additional current news articles associated with one or more additional traded assets;
execute the trained machine learning model against the additional current news articles to generate sentiment scores for each of the one or more additional traded assets;
determining trading actions for the one or more additional traded assets based on the
executing at least one trading action of the trading actions for the one or more additional traded assets.

20.	(Currently Amended)  The method of claim 14, wherein the one or more trading actions includes forming a portfolio of assets that includes the first traded asset based on the sentiment score.




Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to machine learning (ML) for generating a sentiment score relating to future stock prices or price movement, whether up or down.  The ML model involves generating a “sentiment score” for use in future trading by a user.  The sentiment score is derived by the ML model which is trained by extracting words and word features from historical news articles relating to a traded security.  A two-topic model is used to generate two estimators which use estimation algorithms to generate the score.  
	 Text mining methodologies are utilized to predict trends in market behavior and often attempt to extract sentiment information from online data sources (e.g., news articles) to gauge market sentiment and predict asset returns. One known text mining methodology extracts sentiment information by searching for positive and negative terms based on a pre-defined sentiment dictionary (e.g., the Harvard-IV psychosocial dictionary) and then individually counting the number of positive and negative terms in the news article. The number of positive and negative terms are summed to determine a sentiment score for the news article, which is later utilized to predict asset movement. To illustrate, if a news article is determined to recite 15 positive terms and 10 negative terms, the news article is given a sentiment score of +5, indicating that the article has an overall positive sentiment. 
	However, such text mining methodologies suffer from some serious drawbacks. For example, just summing the numbers of positive and negative sentiment terms discounts the significance of some terms over others. To illustrate, assume a news article regarding Company A's recent quarterly conference call includes a positive or ambiguous term (depending on context) such as "undervalue," and negative terms such as "disappointing" and "blame." Existing text mining methodologies may rate the article as having a negative sentiment score, ignoring that the article may have concluded that the stock is undervalued and the terms "disappointing" and "blame" could have been less significant than the term "undervalue." To overcome this deficiency, some text mining methodologies add weights to the positive and negative terms identified using the Harvard-IV psychosocial dictionary. However, no clear rule governing the choice of weights has been established, and the ultimate choice of weights has typically been ad hoc. Such ad hoc weighting fails to accurately weigh terms and provide information necessary to predict trends in market behavior. 

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
		A. Statutory Categories
	Independent Claim 1 is a system claim and it recites various hardware components such as a “memory” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  Claim 8 recites a non-transitory CRM and also falls into the category of machine/manufacture.  Claim 14 is a method claim and therefore falls into the category of a “process.”
 		B. The Claim Recites an Abstract Idea
		Claim 1 is illustrative of the rejection of all claims.
		Claim 1 recites – either in a previous version or in the Amendment -  the limitation:
	“execute the model against the one or more extracted features to generate a score indicative of a future asset price of a first traded asset; determine one or more actions for the first traded asset based on the score; and execute the one or more actions for the first traded asset.“
5


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods. 
In this case, the fundamental economic principle or practice is the common practice of generating a score – or some other similar numerical or algorithmic method – to predict future stock prices.  This has been tried over and over.  Probably on thousands of instances.  Once it is believed that stock prices can be predicted, a trader can then act on that information in buying and selling certain securities.  Predicting stock prices is a common and fundamental economic principle or practice.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
		C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized hardware components such as a “communication device,” as well as several important process steps relating to the machine learning, training, and generation of estimators for use in determining a sentiment score.  Furthermore, these components and the recited software processes are recited as interacting in significant and specific ways.  Thus, the claim recites interactions between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
A machine learning system for utilizing a machine learning model that maps historical data to a future value to predict returns for traded assets,  
a communication interface configured to receive, from one or more data sources, the historical news articles and the historical returns data;
a memory storing the machine learning model that predicts returns for traded assets based on sentiment of one or more current news articles and correlations between sentiment and returns derived through training of the machine learning model using the historical news data articles and the historical returns data for the plurality of traded assets; and
one or more processors communicatively coupled to the memory, 
compile a training dataset comprising historical data, the historical data comprising a plurality of historical news articles and historic price information corresponding to one or more traded assets, 
each historical news article of the plurality of historical news articles relates to a particular traded asset during a pre-defined period of time and comprises textual data in the form of natural language text;
train the machine learning model based on the training dataset, 
the training comprises:
		pre-processing the textual data of at least the portion of the plurality of historical news articles using natural language processing 
		the natural language processing comprising normalization, stemming, lemmatization, and tokenization of the textual data; 
		extracting words carrying sentiment information from each historical news article of the plurality of historical news articles based on based on the historical returns data;
		configuring a first estimator with a set of words carrying sentiment information based on the words extracted from each of the historical news articles, 
		the set of words carrying sentiment information comprise words carrying positive sentiment and words carrying negative sentiment; 
		evaluating the set of words carrying sentiment information for each historical news article of the plurality of historical news articles using a multi-topic model, 
		the multi-topic model is associated with at least a first topic and a second topic, and wherein the multi-topic model is configured to determine a weight of an overall sentiment for each historical news article based on a frequency of words in the set of words for each article and whether each word in the set of words for each article is associated with the first topic or the second topic;
		configuring a second estimator wherein the configuring comprises correlating the set of words to a positive or negative price movement based on the historic return data and based on the probabilities assigned to each word in the two-topic mixture model, 
		the correlation of the second estimator is generated by assigning a higher probability to word frequencies that co-occur with positive price movement in the historic return data and assigning a lower probability to word frequencies that co-occur with negative price movement;
receive a first data set associated with a first traded asset, the first data set comprising natural language data, wherein the first data set comprises raw textual data from a current news article regarding a first traded asset;
pre-processing the first data set using the natural language processing to generate a second data set;
extract one or more features from the second data set, wherein the one or more extracted features includes sentiment information;
execute the machine learning model against the one or more extracted features to generate a sentiment score 
the first estimator is configured to extract one or more features from the second data set, where the one or more extracted features includes a first set of words carrying sentiment information;
generate a sentiment score for the first traded asset based on the first set of words carrying sentiment information and the second estimator, wherein the sentiment score is generated based on the first set of words carrying sentiment information extracted by the first estimator and a weight of the overall sentiment determined by the second estimator using the multi-topic model;
determine one or more trading actions for the first traded asset based on the score; and
execute the one or more trading actions for the first traded asset.
	Thus, to overcome the challenges described above, the claimed invention  provides systems, methods, and computer-readable storage media for asset return prediction by extracting sentiment information from news articles using a sentiment extraction model that is trained using historical news and historical returns data. The training of the sentiment extraction model includes identification of words, which when present in the historical news articles, have a correlation to a subsequent historical positive or negative price movement (i.e., return). 
	For example, the training of the sentiment extraction model includes extracting words carrying sentiment information from historical news articles and correlating the extracted words with historical asset returns. Predicting asset movement by extracting sentiment information using the sentiment extraction model claimed herein provides significantly better returns as compared to the previously used sentiment extraction techniques. In that regard, the claimed invention provides one or more methodologies that may be used in the training of the sentiment extraction model and provides one or more methodologies on using the sentiment extraction model to predict asset return.
		C.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of generating a sentiment score for predicting stock price returns and price movement.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, generating a sentiment score using machine learning and topic modeling techniques, as well as word evaluating and correlation to news articles about traded assets.  
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0003] – [0004] of Applicant’s specification in that the improvement allows for an improved sentiment score system.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of sentiment scoring for trading stocks.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the use of artificial intelligence in generating sentiment scores.  Accordingly, the claimed simulation system solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  
	
	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for extraction of text – i.e. word frequencies and word matrices  - from online data sources (e.g., news articles) to gauge market sentiment and predict asset returns.  The prior art fails to teach or disclose the claimed methods for asset return prediction by extracting sentiment information from news articles using a sentiment extraction model that is trained using historical news and historical returns data. The training of the sentiment extraction model includes identification of words, which when present in the historical news articles, have a correlation to a subsequent historical positive or negative price movement (i.e., return). 
	For example, the training of the sentiment extraction model includes extracting words carrying sentiment information from historical news articles and correlating the extracted words with historical asset returns. Predicting asset movement by extracting sentiment information using the sentiment extraction model described herein provides significantly better returns as compared to the previously used sentiment extraction techniques.  The claimed model utilizes a two-topic model for giving weights – either positive or negative – to the words extracted from current news articles.
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2013/0138577 to Sisk.  This reference is relevant to the features of word frequencies.
U.S. Patent Publication No. 2009/0024504 to Lerman et al.  This reference is relevant to the features of forecasting stock trends using news analysis.
U.S. Patent Publication No. 2012/0316916 to Andrews et al.  This reference is relevant to the features of analyzing social media for sentiment analysis.
U.S. Patent Publication No. 2017/0018033 to Lee et al.  This reference is relevant to the features of removal of stop words from extracted word analysis.
Chinese Patent Publication No. CN 106227802 to Rao et al.  This reference is relevant to the features of word frequency.
Chinese Patent Publication No. CN 103778215 to Zhang et al.  This reference is relevant to the features of word frequency.
Korean Patent Publication No. KR 2017/0009692 to Lee et al.  This reference is relevant to the features of frequency of word appearance.

Non-Patent Literature:
	Liu et al., “TASC: Topic-Adaptive Sentiment Classification on Dynamic Tweets,” IEEE Transactions on Knowledge and Data Engineering, Vol. 27, No. 6, June 2015
	Janda et al., “Syntactic, Semantic and Sentiment Analysis:  The Joint Effect on Automated Essay Evaluation,” IEEE Access, Vol. 7, 2019
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Di Scuillo is considered the closest.  Di Scuillo is in the same field of endeavor as the claimed invention and relates to a system which uses social media messages to extract sentiment data and generated sentiment scores.  However, Di Scuillo does not teach the use of machine learning and topic modeling to generate a first and second estimator for giving weights to extract words, as correlated from news articles.

	With respect to Non-Patent Literature, the publication by Liu is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to the use of a two-topic model to give weighting or probabilities to extracted words and features in order to estimate the sentiment score.  

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

May 19, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691